United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1676
                                    ___________

Maria Mejia-Gutierrez,                   *
                                         *
             Petitioner,                 *
                                         * Petition for Review of an
      v.                                 * Order of the Board
                                         * of Immigration Appeals.
John Ashcroft,                           *
                                         *    [UNPUBLISHED]
             Respondent.                 *
                                    ___________

                             Submitted: March 1, 2004
                               Filed: March 18, 2004
                                   ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Maria Mejia-Gutierrez (Mejia-Gutierrez), a citizen of Guatemala, petitions for
review of an order of the Board of Immigration Appeals affirming an Immigration
Judge’s (IJ’s) denial of her application for asylum, withholding of removal, and relief
under the Convention Against Torture. After careful review of the record, we deny
the petition because substantial evidence supports the IJ’s factual findings, and the
evidence does not compel reversal. See Navarijo-Barrios v. Ashcroft, 322 F.3d 561,
562 (8th Cir. 2003) (standard of review). Mejia-Gutierrez sought asylum based on
past persecution and fear of future persecution on account of political opinion, but she
produced no evidence that the guerrillas who attempted to recruit her did so because
of any particular political opinion she held. See INS v. Elias-Zacarias, 502 U.S. 478,
482 (1992). Further, the government presented evidence of changed conditions in
Guatemala, including that the 1996 peace accords had ended the civil war, and that
former guerrillas had become a recognized political party. See Melecio-Saquil v.
Ashcroft, 337 F.3d 983, 986-87 (8th Cir. 2003).

       As Mejia-Gutierrez did not establish a clear probability of persecution or a
likelihood of torture upon her return to Guatemala, her claims for withholding of
removal and relief under the Convention Against Torture also failed. See
Kratchmarov v. Heston, 172 F.3d 551, 555 (8th Cir. 1999) (withholding-of-removal
standard is more onerous than asylum standard, and requires showing clear
probability of persecution); 8 C.F.R. § 208.16(c)(2) (withholding of removal under
Convention Against Torture requires applicant to show it is more likely than not he
or she would be tortured upon removal to proposed country).

       On appeal, Mejia-Gutierrez raises two new grounds to support her claims of
past persecution and fear of future persecution: (1) membership in a family persecuted
by the guerillas, and (2) her status as an indigenous Indian woman. We lack
jurisdiction to review issues first raised on appeal. See Afolayan v. INS, 219 F.3d
784, 788 (8th Cir. 2000).

      Accordingly, we deny the petition.
                     ______________________________




                                         -2-